               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                        No. 5:14-CR-128-2H


   UNITED STATES OF AMERICA

             v.                              ORDER

   WILLIAM TODD CHAMBERLAIN




     Upon motion of the United States of America and for good cause

shown, it is hereby

     ORDERED that the Government's Notice regarding Defendant's

Second Motion for Classification Review of Documents be sealed.


     This 28th day of March, 2019.




                                Malcolm J. Howard
                                Senior United States District Judge
